Citation Nr: 9901027	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-12 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for bilateral leg 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a permanent and total rating for 
nonservice-connected disability pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  


REMAND

Preliminary review of the claims file reveals that on his 
initial application for VA compensation and pension benefits 
(VA Form 21-526) received in September 1994, the veteran 
reported receiving treatment for PTSD, nerves and his back at 
the VA Hospital in Oklahoma City during the period 1982-
83 and also during the period 1985-1991.  The claims file 
does not include any records documenting the claimed medical 
treatment, nor does the claims file clearly document any 
request for any such VA medical records.  The reports of VA 
examinations in November 1994 do not clearly report any prior 
medical treatment, although these records contain a reference 
to a 1981 admission for alcohol use and also refer to a past 
medical history which was reported to be positive for 
borderline history of hypertension.  

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that VA has constructive knowledge 
of documents generated by VA medical facilities even if the 
said records were not physically part of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Under the 
circumstances, since the veteran has reported prior VA 
medical treatment pertinent to his claims, an effort must be 
made to retrieve any such records or to document that no such 
records exist.  

The Board also notes that it appears from the veterans 
September 1994 VA Form 21-526 that he planned to apply for 
Social Security benefits.  In view of the need for the 
additional action regarding retrieval of VA medical records, 
the Board believes that it would be appropriate to ascertain 
whether any Social Security disability claim was ever filed 
by the veteran. 

The Board also notes that in his substantive appeal, the 
veteran questioned why hypertension was not considered.  The 
veteran did not reference this disorder on his initial claim, 
and clarification is appropriate.  

With regard to the veterans service connection claims, the 
Board emphasizes to the veteran that the Court has further 
indicated that in order for such a claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In this regard, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The Board is hereby informing the 
veteran of the types of evidence required to render his 
service-connection claims well-grounded.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet.App. 69 
(1995).

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The veteran should be contacted and 
requested to furnish detailed information 
regarding the following:  a)  the 
approximate dates and locations of all VA 
medical treatment (including the 
references to VA treatment from 1982 to 
1991 in his original claim); b) all 
disorders which he is claiming in 
connection with his claim for nonservice-
connected disability pension benefits; 
and c) the month and year of any claim(s) 
he may have filed with the Social 
Security Administration for disability 
benefits.  

2.  The RO should request all VA records 
documenting treatment at any VA medical 
facilities in Oklahoma City from 1982 to 
1991 as well as records documenting any 
other VA medical treatment reported by 
the veteran in response to the request 
for information outlined in the above 
paragraph number 1.  The claims file 
should be clearly documented to reflect 
appropriate requests for VA medical 
records. 

3.  If the veteran reports that he has 
filed a Social Security disability claim, 
then the RO should then take appropriate 
action to request any available Social 
Security records (including copies of any 
decision(s) as well as copies of all 
medical evidence relied upon in such 
decision(s).  

4.  If the veteran reports additional 
disorders in connection with his 
nonservice-connected disability pension 
claim, then he should be scheduled for 
comprehensive VA medical examination(s) 
pertinent to all disorders claims in 
connection with his nonservice-connected 
disability pension claim.  The claims 
file should be made available to the 
examiner(s) for review in connection with 
the examination(s) and all indicated 
special studies and tests should be 
accomplished.  If possible, the 
examiner(s) should comment on the effect 
of all found disorders on the veterans 
employability.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veterans claims 
can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure that all available VA 
medical records are available for review and to clarify 
certain aspects of the veterans pension claim.  The Board 
intimates no opinions as to the eventual determinations to be 
made in this case.  The veteran is free to submit additional 
evidence in support of his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
